SIMPSON, J.
On the first trial of this case a verdict was rendered in favor of the plaintiff, which was set aside on motion by the circuit court, and on appeal this court held that such action was correct. — Green v. Southern States Lumber Co., 141 Ala. 681, 37 South. 670. On the second trial, a verdict was rendered in favor of the defendant, which on motion of the plaintiff was set aside, and this appeal is from the judgment of the court in granting said motion.
The bill of exceptions does not show that any exception was reserved to the action of the court in granting the motion to set aside the verdict and grant a new trial, and, as we cannot resort to the record for information which should be contained in the bill of exceptions, we cannot review the action of the court in that matter. — Williams v. Woodward Iron Co., 106 Ala. 254, 256, 17 South. 517. There being no assignment of error on the record, the judgment of the court is affirmed.
Affirmed.
Tyson, C. J., and Haralson and Denson, JJ., concur.